          Case 1:20-cv-03661-ER Document 77 Filed 06/17/21 Page 1 of 1




June 17, 2021                                                               Orrick, Herrington & Sutcliffe LLP
                                                                            1000 Marsh Road
                                                                            Menlo Park, CA 94025
Via ECF
                                                                            +1 650 614 7400

The Hon. Edgardo Ramos                                                      orrick.com

United States District Judge                                                Jason K. Yu
Southern District of New York
Thurgood Marshall U.S. Courthouse                                           E jasonyu@orrick.com
                                                                            D +1 650 614 7363
40 Foley Square, Courtroom 619                                              F +1 650 614 7401
New York, NY 10007

Re:     Tradeshift, Inc. v. Smucker Services Company, Case No. 1:20-cv-3661-ER: Leter
        Motion to Seal Exhibits D and E to Tradeshift’s Premotion Letter Brief Re Premotion
        Letter Brief Re Hiles and Nowicki Depositions.

Honorable Judge Edgardo Ramos:

Pursuant to Procedure 3(ii) of the Court’s Individual Practices, Plaintiff Tradeshift, Inc.
(“Tradeshift”) respectfully requests leave to continue sealing of Exhibits D and E to Tradeshift’s
Premotion Letter Brief Re Premotion Letter Brief Re Hiles and Nowicki Depositions. Tradeshift
is filing an under seal copy and a publicly redacted copy of that Letter Brief concurrently with
this letter motion to seal.

Tradeshift seeks leave to file Exhibits D and E under seal pursuant to the protective order entered
in this case on November 19, 2020. ECF 57. Pursuant to that order, Defendant Smucker
designated the transcript from which Exhibit D is excerpted as Confidential and produced
Exhibit E with a “Confidential” designation. Moreover the documents are submitted solely for
purposes of resolving a discovery dispute.

Accordingly, Tradeshift requests that the Court continue to seal Exhibits D and E to Tradeshift’s
Premotion Letter Brief Re Hiles and Nowicki Depositions with only the public redacted version
of the document being filed in the public docket.

Respectfully submitted,

/s/ Jason K. Yu

Jason K. Yu
